Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 03/05/2021. Claims 1-20 are currently pending. 
Priority
Current application, US Application No. 17/194,106, is filed on 03/05/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method, comprising: (1.A)
obtaining, by a computer processor, first seismic data regarding a geological region of interest, wherein the first seismic data comprise a plurality of pre- processed gathers; (1.B.1)
obtaining, by the computer processor, a machine-learning model that is pre-trained to predict migrated seismic data; (1.B.2)
selecting, by the computer processor, a plurality of training gathers based on a portion of the plurality of pre-processed gathers, a migration function, and a first velocity model; (1.C) 
generating, by the computer processor, a trained model using the plurality of training gathers, the machine-learning model, and a machine-learning algorithm; (1.D) 
and generating, by the computer processor, a seismic image of the geological region of interest using the trained model and a remaining portion of the first seismic data. (1.E)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitations/steps (1.C) are treated by the Examiner as belonging to combination of Mental Process grouping and Mathematical Concept grouping as the limitations include mental judgment of selecting training data and mathematical relationship and functions, i.e. mathematical relationship between seismic gathers and a velocity model through mathematical function migration (see spec migration using computationally intensive migration algorithms [0014], migration operator [0015]),
while the limitations/steps (1.D) and (1.E) are treated as belonging to Mathematical Concept grouping as the limitations include mathematical relationships obtained from mathematical calculations. For the limitation/step (1.D), machine-learning model is an abstract representation of an algorithm which propagates seismic gathers and shows mathematical relationship among trained model, training gather, the machine-leaning model and machine-learning algorithm updating parameters of machine-learning model through mathematical calculation or simulation. For limitation/step (1.E), the limitation shows mathematical calculation and relationship, mapping from seismic data to seismic image, i.e. assigning values to each pixel, through the trained model, which is an abstract representation of actual object or process of data mapping.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method”, “obtaining first seismic data; obtaining, a machine-learning model”, “the computer processor”
In Claim 13: “A non-transitory computer readable medium storing instructions executable by a computer processor”;
In Claim 19: “A system”, “a seismic surveying system comprising a seismic source and a plurality of seismic receivers”, “a seismic interpreter comprising a computer processor”;
As per claim 1, the additional element in the preamble “A method” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitations/steps “obtaining first seismic data; obtaining, a machine-learning model” represent standard data collection steps in the art that are used for a development of machine-learning model. So the recited limitations/steps only add insignificant solution activities to the judicial exception. The limitation/element “the computer processor” represent a general computer component and it is not particular.
As per claim 13, the additional element in the preamble “A non-transitory computer readable medium storing instructions executable by a computer processor” is not qualified for a meaningful limitation and the element represent a general computer component and is not particular.
As per claim 19, the additional element in the preamble “A system” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitation/element “a seismic surveying system comprising a seismic source and a plurality of seismic receivers” represents a standard data acquisition system and it is not particular. The limitation/element “a seismic interpreter comprising a computer processor” represents a general computer and is not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Liu, Sun, van Gro, Zhang, Wang, Tan, Kim and others in the list of prior art cited below)
	Claims 1-20, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 7, 9-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20200184374 A1) in view of Liu (BR 112021011247 A2), hereinafter “Liu ‘247”.
As per claim 1, Liu discloses
	A method, comprising: (method … for automated seismic interpretation [abs])
	obtaining, by a computer processor, first seismic data regarding a geological region of interest, wherein the first seismic data comprise a plurality of pre- processed gathers; (seismic data … gathered and processed [0004], geophysical data … acquired seismic data … may be analyzed [0005], computer simulation, training data may be obtained from a library of data from previous seismic surveys or previous computer simulations [0038], suitable processor-based [0067]) 
	obtaining, by the computer processor, a machine-learning model that is pre-trained to predict migrated seismic data; (obtaining trained models, machine learning [abs], machine learning, ML system … generate trained models [0007], computer simulation [0038], suitable processor-based [0067])
	selecting, by the computer processor, a plurality of training gathers based on a portion of the plurality of pre-processed gathers, a migration function, and a first velocity model; (training data may be obtained from a library of data from previous seismic surveys or previous computer simulations [0038], suitable processor-based [0067], seismic data … include any data … migration image, implying migration function is used, [0020], computer simulation [0038], suitable processor-based [0067], inversion, a velocity model, match simulated data to the observed seismic data [0005])
	generating, by the computer processor, a trained model using the plurality of training gathers, the machine-learning model, and a machine-learning algorithm; (trained models may be redefined and/or retrained, A ML system may be sequentially trained on multiple datasets to provide a greater diversity of training data [0009], a learning algorithm employed in the analysis, judgment or evaluation, right or wrong, good or bad [0063], suitable processor-based [0067], training and/or analysis … performed by … algorithm [0068]).

Liu further discloses generating, by the computer processor, a seismic image of the geological region of interest using the trained model (training machine learning ‘ML’ models to learn and/or infer subsurface features for one or more geologic scenarios from seismic images [0031-0032], an end-to-end … ML system … generate seismic image [0033], The output of a ML model may be volumetric images [0044], suitable processor-based [0067], a method for generating an image of a subsurface region [0069]) (not explicit on generating a seismic image of the geological region of interest using the trained model and a remaining portion of the first seismic data), but is not explicit on generating a seismic image using a remaining portion of the first seismic data

Liu ‘247 discloses generating a seismic image by providing a seismic and other acquired seismic data to the trained ML model (provide the seismic or other acquired geophysical data to the trained ML model, using the trained model … displaying the predicted interpretation … superimposed on a seismic image [0089]) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Liu in view of Liu ‘247 to generate a seismic image of the geological region of interest using the trained model and a remaining portion of the first seismic data for an accurate modeling of subsurface in identifying subsurface structures that may contain hydrocarbons (Liu – to accurately model subsurface, identifying subsurface structures that may contain hydrocarbons [0004]) and it would have been also obvious to one having ordinary skill in the art at the time the invention was made to use the remaining portion of the first seismic data for image generation because since it has been held that mere duplication of the essential working limitation/element of an invention involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claim 13, Liu discloses
	A non-transitory computer readable medium storing instructions executable by a computer processor, the instructions comprising functionality for: (non-transitory, computer-readable media [0065-0066], multi–processor computer system, instructions [0064], graphics processor, programs [0065])

Liu in view of Liu ‘247 discloses the remaining claim limitations as shown in claim 1 above.

As per claim 19, Liu discloses
	A system, comprising: a seismic surveying system comprising a seismic source and a plurality of seismic receivers; (Automated Seismic Interpretation Systems [0001], seismic survey, seismic sources, seismic sensors or receivers [0004], ‘ML’ system [0007])
	and a seismic interpreter comprising a computer processor, wherein the seismic interpreter is coupled to the seismic surveying system, the seismic interpreter comprising functionality for: (ASI [0007, 0031, 0038, Fig. 1A-1B], ASI systems [0031], seismic survey or computer simulation [0038], seismic survey … acquire … test data, seismic interpretations or computer simulations [0041], system, processors [0052. Fig. 3A], ASI system, processor [0065])

Liu in view of Liu ‘247 discloses the remaining claim limitations as shown in claim 1 above.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Liu ‘247 in view of Sun (US 20160131781 A1).
As per claim 2, Liu and Liu ‘247 disclose claim 1 set forth above.
Liu discloses migration image and a display of seismic traces (migration image, reverse-time migration image [0020], gather, a display of seismic traces that share an acquisition parameter [0025]), but is not explicit on an input gather and an output gather, wherein the input gather corresponds to a seismic gather in a time domain, and wherein the output gather corresponds to a migrated gather in a depth domain.

Sun discloses depth migration from seismic data in the timing domain into migrated gather in the depth domain (performing prestack depth migration on the one or more seismic data gathers from a time domain to a depth domain [0006]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Sun to use gathers as training gather wherein the input gather corresponds to a seismic gather in a time domain, and the output gather corresponds to a migrated gather in a depth domain for an accurate modeling of subsurface in identifying subsurface structures that may contain hydrocarbons.

	Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Liu ‘247 in view of van Groenestijn (US 20130301387 A1), hereinafter ‘van Gro’.
As per claims 3 and 15, Liu and Liu ‘247 disclose claims 1 and 13 set forth above.
The set forth combined prior art is silent regarding at least one seismic gather of the plurality of pre-processed gathers is a shot gather that has one dimension based a source offset during a seismic survey and a second dimension based on a time value during the seismic survey, and wherein the at least one seismic gather is filtered to remove surface waves and multiple reflections.

Van Gro discloses (A shot gather, source-receiver spacing ‘offset’ in the horizontal direction, travel time … in the vertical direction [0040], surface measured data, surface-related multiple reflections are removed [0011, Fig. 10]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of van Gro to use a shot gather that has one dimension based a source offset during a seismic survey and a second dimension based on a time value during the seismic survey, and the at least one seismic gather is filtered to remove surface waves and multiple reflections for an accurate modeling of subsurface in identifying subsurface structures that may contain hydrocarbons.

	Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Liu ‘247 in view of Sun (US 20180120464 A1), hereinafter “Sun ‘454”.
As per claims 4 and 16, Liu and Liu ‘247 disclose claims 1 and 13 set forth above.
The set forth combined prior art is silent regarding the first velocity model is based on legacy seismic data regarding one or more subsurface formations disposed in the geological region of interest.

Sun ‘464 discloses (an initial velocity model may be built from legacy velocities, well logs, non-seismic measurements [0121]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Sun ‘464 to use the first velocity model obtained based on legacy seismic data regarding one or more subsurface formations disposed in the geological region of interest for an accurate modeling of subsurface in identifying subsurface structures that may contain hydrocarbons.

	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Liu ‘247 in view of Zhang (US 20210326721 A1).
As per claims 5 and 17, Liu and Liu ‘247 disclose claims 1 and 13 set forth above.
The set forth combined prior art is silent regarding wherein the machine-learning model is a convolutional neural network comprising at least one hidden layer, at least one activation function, a plurality of weights, and a plurality of biases, and wherein the machine-learning model corresponds a second velocity model that is different from the first velocity model.

Zhang discloses (real-time velocity model [0067], candidate machine learning model [0023], neural network, activation layer, hidden layers, convolutional neural network, hidden layers [0024], each neuron has a bias, weights [0025], update the weights and bias [0026], a biased model, machine learning models [0069]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Zhang to use a convolutional neural network comprising at least one hidden layer, at least one activation function, a plurality of weights, and a plurality of biases as a machine-learning model and associates the machine-learning model with the second velocity model which is different from the first model for an accurate modeling of subsurface in identifying subsurface structures that may contain hydrocarbons.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Liu ‘247 in view of Wang (US 20210405236 A1).
As per claim 6, Liu and Liu ‘247 disclose claim 1 set forth above.
Liu further discloses (reverse-time migration image [0020]), but is not explicit regarding 
wherein the migration function is based on reverse time migration that is performed using one-way wave-equation tomography or two-way wave-equation tomography.

Wang discloses (Reverse-time migration using one-way wavefield imaging condition [0007], tomography [0024, 0026-0027]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Wang to use a migration function obtained based on reverse time migration that is performed using one-way wave-equation tomography for an accurate modeling of subsurface in identifying subsurface structures that may contain hydrocarbons.

As per claim 7, Liu and Liu ‘247 disclose claim 1 set forth above.
Liu further discloses wherein pre-training the machine-learning model comprises performing a training operation of the machine-learning model using second seismic data and a plurality of machine-learning epochs, and wherein the second seismic data is different from the first seismic data (select from a set of variously trained models ‘e.g., trained with different training data’ [0008], ML system may be sequentially trained on multiple datasets to provide a greater diversity of training data [0009], new retraining data [0010]).

	Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Liu ‘247 in view of Zhang (US 20180292554 A1), hereinafter “Zhang ‘554” and Kim (US 20170299745 A1).
As per claims 8, 14 and 20, Liu and Liu ‘247 disclose claims 1, 13 and 19 set forth above.
The set forth combined prior art is silent regarding the claim limitations.

Zhang ‘554 discloses forward modeling a first seismic wavefield using a seismic gather among the plurality of pre-processed gathers, a synthetic seismic source wavelet, and the first velocity model; (propagate the inputs forward [0026], inputs used to train a machine learning model such as a neural network may include a wide variety of information types, including seismic volumes ‘both pre- and post-stack’, seismic geologic maps, seismic images, electromagnetic volumes, checkshots … [0028], algorithm comprises a real-time velocity model [claim 7]),
	backward propagating a second seismic wavefield using the seismic gather and the first velocity model; (backpropagation [0026, 0051, 0086, claim 11] , algorithm comprises a real-time velocity model [claim 7], velocity [claim 15])
	determining a cross-correlation value between the first seismic wavefield and the second seismic wavefield; (difference between training data, equivalent to a first seismic wavefield, and simulation output, equivalent to a second seismic wavefield, cross-correlation [0082] cross-correlation value between first and second simulation outputs, also equivalent to a fist and second seismic wavefield, of each candidate ensemble [claim 15]), but is silent regarding generating a migrated gather using the seismic gather, a predetermined imaging condition, and the cross-correlation value.

Kim discloses (calculating a backward propagation from the receiver over each frequency band by using the EGS wave propagator; integrating the forward propagator with the backward propagator through cross correlation and migrating image data under an imaging condition; and outputting the migrated image data [0046, 0160]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Zhang ‘554 and Kim to determining a cross-correlation value between the first seismic wavefield and the second seismic wavefield, which are obtained from forward modeling and backward propagating respectively, and generating a migrated gather using the seismic gather, a predetermined imaging condition, and the cross-correlation value for an accurate modeling of subsurface in identifying subsurface structures that may contain hydrocarbons.

As per claim 9 and 18, Liu and Liu ‘247 disclose claims 1 and 13 set forth above.
Liu discloses  determining, using the machine-learning model, predicted migrated seismic data based on input seismic data, wherein the input seismic data corresponds to a portion of the first seismic data regarding the geological region of interest; determining error data based on a mismatch between the predicted migrated seismic data and a portion of the plurality of training gathers; and updating the machine-learning model using the error data and the machine- learning algorithm, wherein the machine-learning algorithm is a backward propagation algorithm. (FWI, using a starting subsurface physical properties model, synthetic seismic data are generated by solving a wave equation, The synthetic seismic data are compared with the field seismic data, and, using the differences between the two, the value of an objective function is calculated [0021], provide feedback ‘e.g., correct errors’ from ML model output, the feedback may be used for fine tuning the ML model to obtain a retrained model that is more accurate [0036], inversion procedures [0005, 0021], equivalent to a backward algorithm).

As per claim 10, Liu and Liu ‘247 disclose claim 1 set forth above.
Liu discloses  determining, using the computer processor, a presence of hydrocarbons in the geological region of interest using the seismic image. (ASI systems and methods, training machine learning ‘ML’ models to learn and / or infer subsurface features for one or more geologic scenarios from seismic images, useful in the discovery and / or extraction of hydrocarbons from subsurface formations [0031]).

As per claim 11, Liu and Liu ‘247 disclose claim 1 set forth above.
Liu discloses acquiring, using a seismic surveying system, the first seismic data regarding the geological region of interest; (seismic acquisition of a subsurface region [0005]) andATTORNEY DOCKET NO. 18733/380001CLIENT REF. NO. SA9380
	generating the first velocity model using the first seismic data and a seismic inversion operation. (inversion, velocity model, seismic waves [0005], FWI, subsurface … model … is generated, field seismic data,  [0021], velocity model [0022]).

As per claim 12, Liu and Liu ‘247 disclose claim 1 set forth above.
Liu discloses the seismic image is a stacked image comprising a plurality of actual migrated gathers and a plurality of predicted migrated gathers. (pre - stack image , partially - stack image , full - stack image , post - stack image [0020], one or more geologic scenarios from seismic images ‘e.g. , pre - stack images , partially - stack images , post - stack images , attribute images’ [0031])

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Tan (US 11360224 B2) discloses reverse time migration that is performed using one-way wave-equation tomography or two-way wave-equation tomography (In RTM ‘Reverse Time Migration’, the wavefield at the seismic receivers is back-propagated using a two-way wave equation [col 6 line 35-37], seismic tomography [col 16 line 59-62]).
	Adler (A. Adler and et al, “Deep Learning for Seismic Inverse Problems Towards the acceleration of geophysical analysis workflows”, IEEE SIGNAL PROCESSING MAGAZINE | March 2021, Date of current version: 24 February 2021, Date of Publication: 25 February 2021) discloses forward and backward (inverse) algorithms (see pg. 93, Fig. 4).
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865